 

Case 19-24882 Doc1 Filed 11/06/19 Page 1 of 70

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
District of Maryland [-|

Case number (if known): Chapter you are filing under:
uw Chapter 7
C) Chapter 11

1 () ig O Chapter 12
| Y al KV Q) Chapter 13
Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[Part 4: | identify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that isonyour Oharlotte
government-issued picture - ~
identification (for example, First name First name
your driver’s license or Ann
passport). Middle name Middle name
Bring your picture Miles
identification to your meeting —- Last name Last name
with the trustee.
Suffix (Sr., Jr., il, mp Suffix (Sr., Jr., Ih Ti)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx -xx-_ 7 2° 9 6 OK XK
number or federal OR OR
Individual Taxpayer 9 9
Identification number i XK XK
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 2 of 70

Debtor 4 Charlotte Ann Miles

First Name Middle Name Last Name

Case number (if known)

 

 

 

4 le

About Debtor 1: About Debtor 2 (Spouse Only ina Joint Case): |

RRR et PB te

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

fmm i a ue 2

 

6. Why you are choosing
this district to file for
bankruptcy

 

 

DE TPR Ta PORES

Official Form 101

| have not used any business names or EINs.

CL) | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

Business name

 

Business name

EN

EIN

 

13514 Champions Way

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

 

Number Street Number Street

Germantown MD 20874

City State ZIP Code City State ZIP Code
Montgomery County

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

Yj Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C) i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the jast 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

a a a

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 3 of 70

 

 

 

Debtor 1 Charlotte Ann Miles Case number (ir known)
First Name Middle Name Last Name
ee the Court About Your Bankruptcy Gase
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under id Chapter 7

C) Chapter 11
CI Chapter 12
QC) Chapter 13

 

8. How you will pay the fee OI will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

wi request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for WNo
bankruptcy within the
last 8 years? i) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD /YYYY
10. Are any bankruptcy Wd No
cases pending or being
filed by a spouse who is QO) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /ODD/YYYY
11. Do you rent your LYNo. Ge toline 12.
residence? (4 Yes. Has your landlord obtained an eviction judgment against you?

id No. Go to line 72.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

 

Official Forra 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 4 of 70

Debtor 1 Charlotte Ann Miles Case number (if known)

First Name Middle Name Last Name

eee Fever About Any Businesses You Own as a Sole Proprietor

42. Are you a sole proprietor @ No. Go to Part 4.
of any full- or part-time
business? ( Yes. Name and location of business

 

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLc. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QC) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, Statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
. a No. |. am not filing under Chapter 11.
For a definition of small
business debtor, see QI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

OQ) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| eart a | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youown orhave any QNo
property that poses or is
alleged to pose a threat Cl Yes. Whatis the hazard?
of imminent and
identifiable hazard to
public heaith or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 5 of 70

Debtor 4 Charlotte Ann Miles Case number (if known)

First Name Middie Name Last Name

a Explain Your Efforts to Receive a Briefing About Credit Counseling

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

id | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day ternporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you co not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) t am not required to receive a briefing about
credit counseling because of:

Cd] Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI] Active duty. : am currently on active military
duty in a military combat zone.

If you believe you are nat required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only In a Joint Case):

You must check one:

CL) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL} t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition, .
you MUST file a copy of the certificate and payment
plan, if any.

C) 1 certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

L) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(J Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page6 of 70

Debtor 1 Charlotte Ann Miles

First Name Middle Name Last Name

Case number (if known)

 

ao Answer These Questions for Reporting Purposes

146. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

_ 19. How much do you
estimate your assets to
be worth?

‘montane noo 3

. 20. How much do you
estimate your liabilities
to be?

Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(J No. Go to fine 16b.
Yes. Goto line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

W No. Go to line 16c.
C1 Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

CV No. | am not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

Wi No
C) Yes
1-49 CJ 1,000-5,000 CJ} 25,001-50,000
CJ 50-99 LJ 5,001-10,000 C2 50,001-100,000
C) 100-199 LJ 10,001-25,000 CJ More than 100,000
OC) 200-999 a
4 $0-$50,000 ©) $1,000,001-$10 million CJ $500,000,001-$1 billion

CI $50,001-$100,000
LJ $100,001-$500,000
C) $500,001-$1 million

Q $0-$50,000
$50,001-$100,000
L) $100,001-$500,006
Q) $500,001-$1 million

L) $10,000,001-$50 million
CI $50,000,001-$100 million

LJ $100,000,001-$500 million

UJ $1,000,001-$10 million

LJ $10,000,001-$50 million
(CJ $50,000,001-$100 million
C) $100,000,001-$500 million

C} $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
L) More than $50 billion

C) $500,000,001-$1 billion
O) $1,000,000,001-$10 billion

~ (2 $10,000,000,001-$50 billion

£} More than $50 billion

 

For you

WALL: So

Official Form 1014

| have examined this patition, and | declare under penalty of perjury that the information provided is true and

correct.

If i have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have cbtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand
with a bankp

 
  
  

   

 

Raking a false statement, concealing property, or obtaining money or property by fraud in connection
cy gase can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

18 U.S.C. § f434, any 3571.
f
7 e
ignature of Debtor 1 Signature of Debtor 2
Executed on Al 04/204 9 Executed on
MMos DD LYYYY

Voluntary Petition for individuals Filing for Bankruptcy

MM / DD /YYYY

 

page 6

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 7 of 70

 

 

 

Debtor 1 Charlotte Ann Miles Case number (# known)
First Name Middle Name Last Name
CLORTEE Bs:
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

_ If you are represented by ;
an attorney, you do not To be successfui, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
Case, Or you may ‘ose protections, including the benefit of the automatic stay.

You must list aif your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomiy audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy frauc is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court wiil not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any siate exemption laws that apply.

Are you aware thai filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ) No

Wd Yes

Are you aware thet bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

td Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

i No

QC) Yes. Name of Ferson .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read anc understood this notice, and | am aware that filing a bankruptcy case without an

attorney fay cause me to lose my rights or property if i do not properly handle the case.
x /d

ites, x

  

 

 

— ?
Signature of Debtor i Signature of Debtor 2
Date 14/2019 Date a
MM/9D 1YYYY MM/ DD /YYYY

Contact phone

 

Contact phone _

 

 

Cellphone (240) 907-0820 Cell phone
Email address COA ottemiles45@gmail.com Email address

 

 

   

Official Form 1074 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 8 of 70

 

Fill in this information to identify your case:

Debtor 1 Charlotte Ann Miles

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

   

United States Bankruptcy Court for the: District of Maryland [=|

ck if this is an

Case number BIS > yall FOE
amended filing

{tf known)

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fil out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

Your assets
Value of what you:own

_ 1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B.......c.ccccssssssssesssssssssessessssssessssecssessussusssssssesucsusaussvecavsassnecarsaetaeeanecerees g¢_———s~i00
1b. Copy line 62, Total personal property, from Schedule A/B.........c.ccececesssscessessestsssscseesesessessenesesesseseseessseensausseseapansaseseeseoss g___ 5,250.00
2 1c. Copy line 63, Total of all property on Schedule A/B .....cccscssssccssssssssssssssessesecsesesssesesceseseasseseasacavanssensssevevavavecevacevevsesvsesues $ 5,250.00
Ee Summarize Your Liabilities
Your liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ 0.00

| 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F..cccccccscccsesessseeccesseeecesenees

$ 0.00

 

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......ccccceccccccssestseseseses

+5 92,968.00

 

 

 

 

 

 

 

Your total liabilities $ 92,968.00
| Part 3: | Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061)
’ § 2,500.00
Copy your combined monthly income from line 12 of SChEGUIC 1 o...cccccecsescssescsssssccssessssssscsessvseceecaeessevsececsesavstecatsessvanees ——___———
5. Schedule J: Your Expenses (Official Form 106J) 2 675.00
Copy your monthly expenses from line 22¢ Of SCHEQUIC J .....ccecsccecssesssecssssssscsssssseseenessescsescsssesecuceusesussensessscsuseucesaseensesseaness $ ___ 2,675.00

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 9 of 70

Debtor 1 Charlotte Ann Miles Case number (if known).

First Name Middle Name Last Name

 

| Part a: | Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

 

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

L) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,900.00

 

 

 

   

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4’on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) s___——=éi0
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_sss——C«.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $. 0.00
9d. Student loans. (Copy line 6f.) $ 15,000.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) OT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through 9f. $ 15,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 10 of 70

Fill in this information to identify your case and this filing:

Charlotte Ann Miles

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

   

United States Bankruptcy Court for the: District of Maryland [-|

Case number

 

(} Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.
CL) Yes. Where is the property?

What is the property? Check ail that apply. Do not deduct secured clainis or exemptions.-Put
Q) Single-family home the amount of.any secured claims on Schedule D:
Creditors Who Have Claims:Secured by Property.

 

 

 

 

1.1. en ai
Street address, if available, or other description U Duplex or multi-unit building
CJ Condominium or cooperative Current value of the Current value of the
(J) Manufactured or mobile home entire property? portion you own?
C) Land $ $
LD investment property |
_ C) Timeshare Describe the nature of your ownership |
City State ZIP Code QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

() Debtor 1 only
County QC) Debtor 2 only
CJ Debtor 1 and Debtor 2 only
( At teast one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

 

CJ check if this is community property
(see instructions)

 

If you own or have more than one, list here:

i ?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. .Put
a Single-family home the amount of any secured:claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

 

 

 

 

 

 

4.2. ini age
Street address, if available, or other description O Duplex or mult unit building .
CL} Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
C) Land $ $
L) investment property
: Describe the nature of your ownership
City State ZIP Code O) Timeshare interest (such as fee simple, tenancy by
QQ other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
LY Debtor 1 only
County CL) Debtor 2 only
C) Debtor 1 and Debtor 2 only Q) Check if this is community property
(} At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
 

Debtor 1

Charlotte Ann Miase 19-24882 Doc 1

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .............c.ccccccccscccssesecscscseecsesscsecseceresstesecteeseesecececececerccece >

Ee Describe Your Vehicles

What is the property? Check all that apply.
Q Single-family home

C) Duplex or multi-unit building

C) Condominium or cooperative

CL) Manufactured or mobile home

CJ Lang

(J Investment property

C) Timeshare

C} other

 

Who has an interest in the property? Check one.

QJ) Debtor 1 only

CI} Debtor 2 only

Q) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

Filed 11/06/19 Page 11 of 70

Case number (if known)

Do not deduct secured claims or exemptions: Put
the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Inciude any vehicles
, you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
OQ) Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
C} Debtor 1 only

C) Debtor 2 only

(] Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
L) Debtor 1 only

CL) Debtor 2 only

LJ) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on: Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do. not deduct secured claims. or exemptions, Put
the amount of any secured claims on.Schedule: D:
Creditors Who Have Claims Secured by. Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2

a aaa

 

 
Charlotte Ann Mi@S© 19-24882 Doc 1

 

 

 

 

 

Who has an interest in the property? Check one.

(J At least one of the debtors and another

C] Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name
3.3, Make:
Model: CO) Debtor 1 only
Year C) Debtor 2 only
ear:
L) Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4, Make:
Model: CL) Debtor 1 only
y CL) Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

CD Debtor 1 and Debtor 2 only
CL) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Filed 11/06/19 Page 12 of 70

Case number (i known)

Do not deduct secured claims or exemptions: -Put
the amount of any. secured claims on Schedule:D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do-not deduct:secured claims or exemptions. Put
the amount of any secured claims.on Schedule D;
Creditors Who Have Claims Secured by Property,

Current value of the Current value of the
entire property? portion you own?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YW No
Q] Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

4.2, Make:
Model:
Year:

Other information:

 

If you own or have more than one, list here:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
LJ Debtor 1 only

CG) Debtor 2 only

Cd Debtor 4 and Debtor 2 only

CI At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LI Debtor 1 only

CQ) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the.amount of any secured claims on. Schedule D:
Creditors Who Have Claims Secured: by Property.

Current value of the Current value of the |
entire property? portion you own?

Do not deduct secured claims or exemptions.:Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

s 0.00

 

 

 

page 3

a a a

 

 
 

Filed 11/06/19 Page 13 of 70

Case number (i known)

Debtor 1 Charlotte Ann Mires 19-24882 Doc 1

First Name Middle Name Last Name

| Part 2: Describe Your Personal and Household Items

 

 

- Do you own.or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CJ No

Current value of the
portion you own?

Do-not deduct secured claims
or exemptions.

 

4 Yes. Describe......... furniture
: bcuseae
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

LQ No

$ 3,500.00

 

 

id Yes. Describe.......... cell phone, television

 

$ 550.00

 

 

- 8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

C} Yes. Describe..........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
: 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No
CJ Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
W No
LJ Yes. Describe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QL) No
4 Yes. Deseribe.......... clothing $ 1,200.00
12. Jewelry
Examples: Everyday jewelry, costume jeweiry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
4 No

 

C] Yes. Describe..........

 

 

 

_ 13.Non-farm animals
Examples: Dogs, cats, birds, horses

Wd No

 

L} Yes. Describe..........

 

 

 

_ 14.Any other personal and household items you did not already list, including any health aids you did not list

i@ No

 

} Yes. Give specific
information. .............

 

 

_ 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber here ..00.0..0....0..c cc ccccssssssssessssssesecscesecscscssecsvesacsnsanssussesessussessuvsvssavesseveansaesesserstsarsussuetessesesuesssanssees

Official Form 106A/B Schedule A/B: Property

 

 

$ 5,250.00

 

page 4

 

 

 
 

Charlotte Ann Ma@S@ 19-24882 Doc1 Filed 11/06/19 Page 14 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (i known)
First Name Middle Name Last Name
EE cessive Your Financial Assets
_ Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not. deduct secured claims
or. exemptions.
» 16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
id No
QO VOS eeiessssssccccssssssseceeessseesssnseseessesssssnmssseseessssisssesssssssanseesseseeesstnssntussssssssssssssssissstasitegsessesseutssesececcece CASH: coeccccccceccscececcees $
47. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit, shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Wd No
CD Yes. Institution name:
17.1. Checking account: $
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
QD Yes. ce institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
LD Yes. Give specific 0% %
information about °
tNEM. cesses 0% %
0,
0% % 5
Official Form 106A/B Schedule A/B: Property page 5

a ea

 

 
Charlotte Ann MiRaSe 19-24882 Doc1 Filed 11/06/19, Page 15 of 70

Debtor 1 ase number (if known)

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
(I Yes. Give specific !ssuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WY No
Q) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
4 No
ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD Ves occ Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

a era

 
Charlotte Ann MR&Se 19-24882 Doc1 Filed 11/06/19. Page 16 of 70

Debtor 1 ase number (if known),

 

First Name Middie Name Last Name

: 24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
CD Ves icccecccceccesssesessssneees

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

_ 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No
CL) Yes. Give specific
information about them.... $

 

 

 

 

: 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WW No

Cl) Yes. Give specific
information about them.... $

 

 

 

 

- 97. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No
L) Yes. Give specific
information about them... $
- Money or property owed to you? Current value of the
portion you own?
Do not deduct'secured

claims or exemptions.

_ 28.Tax refunds owed to you

 

No

C] Yes. Give specific information Federal:
about them, including whether
you already filed the returns State:

and the tax years. ........ ee
Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YW no

 

 

 

 

 

L) Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No ;
CJ Yes. Give specific information.............. |
$
i

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
Charlotte Ann MRa@Se 19-24882 Doc1 Filed 11/06/19, Page 17 of 70

Debtor 1 ase number (if known)

 

First Name Middle Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

YW No

Cl Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

. 32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

Wd No

LI Yes. Give specific information. ........6

 

 

 

 

' 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

LJ Yes. Describe each claim. 0...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
: to set off claims

4 No

CJ Yes. Describe each claim...

 

 

 

 

. 35.Any financial assets you did not already list

i No

Q) Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber here ooo... ce cee cccecceceseseseeseneesesneseaseassuessenesnenscuessssecsssessaesassnsneseeueaesesaeeasiraceessnsaveneavaneenenstaneeeents »> $ 0.00

 

 

co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

_ 37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
LI] Yes. Go to line 38.

Current value of the
portion you:own?.

Do not deduct secured claims
or exemptions.

' 38. Accounts receivable or commissions you already earned

i No
LI Yes. Describe.......

 

 

 

 

» 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

'% No
CL) Yes. Deseribe....... $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 

 

 
Charlotte Ann MRSC 19-24882 Doc1 Filed 11/06/19, Page 18 of 70

Debtor 1 ase number (i known)

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

| No
LI} Yes. Describe....... $

 

 

 

 

41. Inventory
lf No
CI Yes. Describe........ $

 

 

 

 

42. Interests in partnerships or joint ventures

W No

Q) Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $

 

 

 

| 43. Customer lists, mailing lists, or other compilations
lf No
C) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
U No
L) Yes. Describe........

 

 

 

 

, 44. Any business-related property you did not already list
Wd No

L] Yes. Give specific
information .........

 

 

 

 

FPF FFF HF

 

 

_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that mumber Mere ............cccccccccccssssssssssecssssecssssssssesssncecssssssssesssvesssonseessnsecesssesssssuivecstsvessssneesssuscenstunecensesersereerseees > TT

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1.

- 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
CI Yes. Go to line 47.

Current value.of.the
portion you own?

 

Do-not deduct’sé¢ured claims® :
or exemptions: ~'
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
No
Zn
$ _

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 

 
ase 19-24882 Doc Filed 11/06/19, Page 19 of 70

Debtor 4 Charlotte Ann M ‘ase number (if known)

First Name Middle Name Last Name

 

’ 48.Crops—either growing or harvested
No

C] Yes. Give specific
information. ............ $

 

 

, 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
CD VES oie
$
50. Farm and fishing supplies, chemicals, and feed
Wd No
CD Yes oie
$
: 51. Any farm- and commercial fishing-related property you did not already list
UW No
CL] Yes. Give specific
information. ............ $
. 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Were ooo... cc ececcccccccessesseseeseneesesceseesenesscneneenesseneasaneseaseeeeeaesnsasssaecassasetecseaessanetsonreneenssenententesees »> TTT
Describe All Property You Own or Have an Interest in That You Did Not List Above
- 53. Do you have other property of any kind you did not already list?
: Examples: Season tickets, country club membership
No
CL) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here ..................c:ceccccceceecceseseeseseseneeeneeseeetees »> gs —s—«i.00
List the Totals of Each Part of this Form
: 85.Part 1: Total real estate, Lime 2 0c ccecceeccceecsseeesseesssneesseeessnnesrsnestanersessursisnerssanesssestunsecassessestassatssvecensecsssseseaecssueesiensaeeesaes > gs =i.
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 5,250.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +5 0.00
' 62. Total personal property. Add. lines 56 through 61. «0.0.0... $ 5,250.00 Copy personal property total > “*$ 5,250.00
- 63. Total of all property on Schedule AJB. Add line 55 + line 62.000. cee ece eee neeee cae eneesneeeeaueeeeseseeeseseserevesenneaeenes $ 5,250.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 20 of 70

Fill in this information to identify your case:

Debtor1 Charlotte Ann Miles

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [=]

Case number CJ Check if this is an
{If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and fine on Current value of the Amount of the exemption you claim Specific taws that.allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption:
Schedule A/B
i i ion 11-504(b)(3
Soceription; furniture $3,500.00 $ 3,500.00 Sectio (b)(3)
Line from L) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Soseription: cell phone, television $550.00 Ws 550.00 Section 11-504(b)(3)
. C) 100% of fair market value, up to
Line fi ,
Schedule A/B: — any applicable statutory limit
seer iption, — -olothing $1,200.00 5 1,200.00 Section 11-504(b)(3)
Line from C] 100% of fair market value, up to
Schedule A/B: 11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

CL} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

wf No
L] Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 21 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Charlotte Ann Miles Case number (if known)
First Name Middie Name Last Name
Es Additional Page
Brief. description. of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on. Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ C$
Line from ) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Qs
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ ig
Line from C] 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from - L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 2. of

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 22 of 70

Fifl in this information to identify your case:

Debtor 1 Charlotte Ann Miles

 

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland [|

Case number rape
(if known) () Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
CQ) Yes. Fill in all of the information below.

co List All Secured Claims
Column A

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim
for each claim...lf more than one creditor has a particular claim, list the other creditors in Part 2. Do nat deduct the :
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral.

 

[ 2.4] Describe the property that secures the claim: $ $ $

Creditors Name

 

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
1 unliquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ} Debtor 1 only €] An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
Q Debtor 4 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C2 Atieast one of the debtors and another CQ] Judgment lien from a lawsuit

Q Other (including a right to offset)
C) Check if this claim relates to a
community debt

 

 

Date debt was incurred Last 4 digits of account number ___ oe
| 2.2) Describe the property that secures the claim: $ $ $

 

 

 

Creditors Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
1 unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of tien. Check ail that apply.
C) Debtor 1 only Q An agreement you made (such as mortgage or secured
O) Debtor 2 only car loan)

Statutory lien (such as tax lien, mechanic's lien)
Judgment tien from a lawsuit
Other (including a right to offset)

QO) Debtor 1 and Debtor 2 only
U) Atteast one of the debtors and another

OOO

(1) Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here: 5

 

 

 

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property pagetof_

 

 
Case 19-24882 Doc1 Filed 11/06/19 Pa

Charlotte Ann Miles

Middie Name

Debtor 1

 

First Name Last Name

Case number (i known),

ge 23 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page ee ae
er . . oo . amount of cla .
After listing any entries on this page, number them beginning with 2.3, followed De Rot. 4 etl -
by 2.4, and so forth. value of collateral. oS
J Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q) Unliquidated
QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only CL) An agreement you made (such as mortgage or secured
C} Debtor 2 only car loan)
Q) Debtor 4 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
CJ Atleast one of the debtors and another Q) Judgment tien from a lawsuit
C) other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
L_| Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q Unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U1 Debtor 1 only Q) an agreement you made (such as mortgage or secured
L) Debtor 2 only car loan)
C) Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic's lien)
C] At least one of the debtors and another QO Judgment lien from a lawsuit
C) Check if this claim relates to a U1 other {including a right to offset)
community debt
Date debt was incurred Last4 digits ofaccountnumber
| Describe the property that secures the claim: $ $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QO Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only Q) An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
(J Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another C1 Judgment lien from a lawsuit
C) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _
Add the dollar value of your entries in Column A on this page: Write that number here:
If this is the last page of your form, add the dollar value totals from all pages.
Write thatnumber here: _
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of_

8 aa mamma

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 24 of 70
Debtor 1 Charlotte Ann Miles Case number (it known)

First Name Middle Name Last Name

za List Others to Be Notified for a Debt That You Already Listed

 

i Use this.page.only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For.example, if a collection

: agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
_. you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. Ifyou do.not have additional persons to
i be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

[ On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ ee
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street

 

 

 

City State ZIP Code

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number ____ _—
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber—
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

[] On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number
Number Street

 

 

City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of

 

 

 

 

 
06/19 Page 25 of 70

  

Fill in this information to identify your case:

Charlotte Ann Miles

 

 

Debtor 1
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing} First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland

LJ Check if this is an

Case number amended filing

(if known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

12/15

 

| Part 4: | List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

Wd No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L) Yes,

2.. List all-of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show. both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according.to the creditor's name. If you have more than: two priority
unsecured: claims, fill.out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in. Part-3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim... Priority Nonpriority
amount amount
2.1
Last 4 digits of account number ___ _ $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Gily State ZIP Code C1 Contingent
Q Unliquidated
Who incurred the debt? Check one. .
Q Disputed
C2 Debtor 1 only
QQ Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only ) Domestic support obligations
Atleast one of the debtors and another LJ Taxes and certain other debts you owe the government
Q Check if this claim is for a community debt C) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QQ) No CD other. Specify
C] Yes
2.2 | Last 4 digits ofaccountnumber $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code CQ Untiquidated
Who incurred the debt? Check one. C1 Disputed
O) Debtor 1
ebtor 7 only Type of PRIORITY unsecured claim:
C) Debtor 2 only Oop fi it oblicati
mi o
(J Debtor 1 and Debtor 2 only omestic Suppo ‘gations
(2 At least one of the debtors and another () Taxes and certain other debts you owe the government
CL] Claims for death | injury whil
L) Check if this claim is for a community debt intonioated Gai oF Personal inyury while you were
Is the claim subject to offset? {} Other. Specify
C] No
_ O Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of

 

 

aaa

 

 
pebter1 Charlotte Ann Miase 19-24882 Doc1 Filed 11/06/1QaceRag@e,28,0f 70

First Name Middie Name Last Name

eee Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. __ Total claim Pi

I] $ $ $

Last 4 digits ofaccountnumber

 

 

 

Priority Creditor's Name

 

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply.
O Contingent

City State ZIP Code Q) unliquidated

Q Disputed
Who incurred the debt? Check one.

CI Debtor 1 only Type of PRIORITY unsecured claim:
C Debtor 2 only

 

Q) Domestic support obligations
CY Debtor 1 and Debtor 2 only “ant
OD Atteast f the debt d th L) Taxes and certain other debts you owe the government
fast one one depiors and another QJ Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
CD other. Specify
Is the claim subject to offset?
QC) No
) Yes

 

 

Last 4 digits of accountnumber

 

Priority Creditor’s Name

When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code (2 Unliquidated

C1) disputed
Who incurred the debt? Check one.

Q) Debtor 1 only Type of PRIORITY unsecured claim:
( Debtor 2 only

C1 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CY Domestic support obligations
Q) Taxes and certain other debts you owe the government

CJ Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

C) Check if this claim is for a community debt

 

ts the claim subject to offset?

OQ) No
CO) Yes

Last 4 digits of accountnumber

 

 

Priority Creditor’s Name

 

 

When was the debt incurred?

 

 

 

 

Number Street ;
As of the date you file, the claim is: Check all that apply.
CU) Contingent

City State ZIP Code OQ) Unliquidatea

C) Disputed
Who incurred the debt? Check one.

L) Debtor 4 only Type of PRIORITY unsecured claim:
C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

LJ Domestic support obligations
U) Taxes and certain other debts you owe the government

C) claims for death or personal injury while you were
intoxicated

OC) other. Specify

 

 

C) Check if this claim is for a community debt

 

 

Is the claim subject to offset?

QO No
Ores

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
 

Charlotte Ann Milesse 19-24882 Doc 1

First Name Middle Name Last Name

a All of Your NONPRIORITY Unsecured Claims

Debtor 1

Filed 11/06/1 Qase RiP Ge ohm OT 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?
LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4, List all of your-nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is: Do-not fist claims: already
included in. Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you:have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
4
ba | Aaron Rents Last 4 digits of account number _/ 9 8 Oo 3 500.00
Nonpriority Creditors Name 07/20/2009 $NA
1015 Cobb Place Blvd When was the debt incurred?
Number Street
Kennesaw GA 30144
City State ZIP Code As of the date you file, the claim is: Check all that apply.
wW Contingent
Who incurred the debt? Check one. Q unliquidated
Debtor 1 only UO Disputed
C) Debtor 2 only
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
QC) Atleast one of the debtors and another QO Student loans
CJ Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts
i No @ other. Specify
C) ves
4.2 ATT Last 4 digits of accountnumber 0 2 1 4 g__-1,200.00_
Nonpriority Creditors Name When was the debt incurred? 02/20/2009
7229 Parkway Drive
Number Street
Hanover MD 21076 As of the date you file, the claim is: Check all that apply.
City State ZIP Code iw Contingent
Who incurred the debt? Check one. unliquidated
Debtor 1 only Q Disputed
C2) Debtor 2 only ;
Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another C) Student loans
eas . . Q) Obligations arising out of a separation agreement or divorce
C] Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? U) Debts to pension or profit-sharing plans, and other similar debts
J No @ other. Specify_cell phone
CO Yes
4.3 :
| Bank of America Last 4 digits of account number _0 8 4 4 $ 790.00;
Nonprionty Creditors Name When was the debt incurred? 12/20/2009
100 North Tryon Street —
Number Street
Charlotte NC 28255 . ae
City State ZIP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. w Contingent
QO Unliquidated
@ Debtor 1 only :
O Disputed
C) Debtor 2 only
C1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(CJ At least one of the debtors and another
( Student loans
C1 Check if this claim is for a community debt L) Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims _
O) Debts to pension or profit-sharing plans, and other similar debts :
wa No :
le’ Other. Specify_loan i
OQ) Yes :

 

 
Debtor? Charlotte Ann Milease 19-24882 Doc 1

First Name Middle Name Last Name

Filed 11/06/19... Rage,28, of 70

 

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. S Total claim
BGE Last 4 digits of account number 2 5 0 40 $ 41 000.00
Nonpriority Creditors Name . 0 5. /20, /2009 :
110 W Fayette Street When was the debt incurred?
Nimper Sweet As of the date you file, the claim is: Check all that appl
Baltimore MD 21201 S of the date you file, the claim is: Check all that apply.
City State ZIP Code Wf Contingent

QO Unliquidated
Who incurred the debt? Check one. OQ) disputed :
a Debtor 1 only
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only w Student loans
At least one of the debtors and another a] Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? (I Other. Specify i
W no
O) Yes
BSD Collections Last 4 digits of account number 4 5 4 5 $ 1 ,200.00
Nonpriority Creditors Name :
When was the debt i a? 05/20/2009
2833 Smith Avenue enwas ie cemneurre
Number Street As of the dat file, the claim is: Check ail that appl
Baltimore MD 21209 ONS ON SENN EERE
City State ZIP Code Ww Contingent
C) unliquidated
Who incurred the debt? Check one. O Disputed :
Wf Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C1 student loans
At least one of the debtors and another C} Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims .
C Debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? Wd other. Specify :
W no
C} Yes
6 100 3 250.00
Center for Advanced Ent Care Last 4 digits of accountnumber © | VU |
Nonpriority Creditor’s Name
. When was the debt incurred? 09/20/2009
9420 Key West Avenue Suite 310
Number Street As of the date you file, the claim is: Check all that appl
: ile, i : Check al apply.
Rockville MD 20850 you aap
City State ZIP Code 7. Contingent
O) unliquidated
Who incurred the debt? Check one. ©} Disputed
@ Debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
U0 Check if this claim is for a community debt you did not report as priority claims os
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specity_doctor bill
a No
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
 

peter! Charlotte Ann Mifease 19-24882 Doc1 Filed 11/06/18... Ava wom Of 70

First Name Middle Name Last Name

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

L) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4. List all-of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority.unsecured claim, list the creditor separately for each claim. .For each claim listed, identify what type of claim itis. Do. not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part.3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

ks | Comcast Last 4 digits of account number_3 3 2 1 900.00 |

Nonpriority Creditor’s Name $

One Comcast Center When was the debt incurred? 06/20/2009

 

 

 

Number Street
Philadelphia PA 19103
City State ZIP Code As of the date you file, the claim is: Check all that apply.
WwW Contingent
Who incurred the debt? Check one. ( Unliquidated
A Debtor 1 only C1) Disputed
LD Debtor 2 only
CJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
L) At least one of the debtors and another 2 Student joans

Obligations arising out of a separation agreement or divorce

(3 Check if this claim is for a community debt : oe °
that you did not report as priority claims

 

 

 

 

 

Is the claim subject to offset? CJ Debts to pension or profit-sharing plans, and other similar debts

Wd No @ other. Specify _utility

O) Yes i
42 | Continental Credit Card Last 4 digits of account number _4 8 7 4 s____—— 850.00

Nonpriority Creditor’s Name When was the debt incurred? 07/20/2008 :

PO Box 3220

Number Street

Buffalo NY 14240 As of the date you file, the claim is: Check all that apply.

City State ZIP Code

Ww Contingent
Who incurred the debt? Check one. C] Unliquidated
i Debtor 4 only ) Disputed

C) Debtor 2 only

2 pebtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

 

 

 

(C) At least one of the debtors and another C1 Student loans
Q se eht a . a Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts

J No &@ other. Specify credit card

OC) Yes
\4.3 | ‘
Credit Acceptance Last 4 digits of accountnumber_ 1 2 4 7 42,000.00.

Nonptiority Creditor's Name $A

: When was the debt incurred? 05/20/2008 :

25505 W 12 Mile

Number Street

Southfield Ml 48034

As of the date you file, the claim is: Check all that apply.

 

City State ZIP Cade

a Contingent
Q) unliquidated
(J Disputed

Who incurred the debt? Check one.

Wf Debtor 1 only
C2 Debtor 2 only
Cy Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

U) At least one of the debtors and another
(] Student loans

CQ) Check if this claim is for a community debt 2 Obligations arising out of a separation agreement or divorce :

that you did not report as priority claims / :
C) Debts to pension or profit-sharing plans, and other similar debts
W@ Other. Specify _Car loan

Is the claim subject to offset?
Wf No
QC) Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Debtor 1

 

 

 

Charlotte Ann Mifea@se 19-24882 Doc 1

 

First Name Middie Name Last Name

Filed 11/06/1 Qhse rir@e@inahd_Of 7O

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on-this page, number them beginning with 4.4, followed by 4.5, and'so forth. Total claim
pc Treasury Last 4 digits of account number 0 8 8 O° $ 1,000.00.
Nonpriority Creditors Name ; 0 5, 120 /2008
PO Box 2014 When was the debt incurred?
Number et As of the date you file, the claim is: Check all that appl |
Washington pc 20013 s of the date you file, the claim is: Check all that apply.
City State ZIP Code d@ Contingent

; Q} Unliquidated
Who incurred the debt? Check one. OQ) Disputed
v4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that :
OQ) Check if this claim is for a community debt you did not report as priority claims — :
C) Debts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? © otter. Specify
a No
C} Yes
Direct TV Last 4 digits of account number 6 1 O 1. ¢ 750.00:
Nonpriority Creditor's Name :
: . When was the debt incurred? 09/20/2009
2230 E Imperial Highway “ eu To
Number Siroat As of the date you file, the claim is: Check all that appl
s of the da’ , the is: .
El Segundo CA 14578 © you file, the claim is: fneck ae apely
City State ZIP Code ad’ Contingent
; O Unliquidated
Who incurred the debt? Check one. © disputed
Wd Debtor 1 only
C2) Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims .
CL) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specity_utility
a No
UC) Yes
$900.00
DISH Last 4 digits of account number 1302
Nonpriority Creditors Name
os When was the debt incurred? 05/20/2008
9601 South Meridian Boulevard TT
Number Street As of the date you file, the claim is: Check all that appt
SO} late you file, the claim is: Che al .
Englewood co 80012 ey ox aban ape’y
City State ZIP Code Wf Contingent
; QO Unliquidated
Who incurred the debt? Check one. Q Disputed
if Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OC Student loans
At least one of the debtors and another C] Obligations arising out of a separation agreement or divorce that :
(1 Check if this claim is for a community debt you did not report as priority claims -
Debts to pension or profit-sharing plans, and other similar debts |
Is the claim subject to offset? W other. Specify_utility
WD no
C3 Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
 

Charlotte Ann Mi@sse 19-24882 Doc 1

Middle Name Last Name

Debtor 1

First Name

Ea List All of Your NONPRIORITY Unsecured Claims

 

 

 

Filed 11/06/11 Gase PAD dd, OF 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
L) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4, List all of your nonpriority unsecured claims in. the alphabetical order of the creditor who holds each claim. If a creditor has more. than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not'list claims already
included in Part 1. If more than one creditor hoids a particular claim, list the other creditors in Part 3:!f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
(tt | Doctor First Internal Medicine Last 4 digits of account number 59 5 2 2 500.00
Nonpriority Creditors Name $ - :
PO Box 14000 When was the debt incurred? 01/20/2009
Number Street
Belfast ME 04915
City State ZIP Code As of the date you file, the claim is: Check all that apply.
uw Contingent
Who incurred the debt? Check one. () Unliquidated
Debtor 1 only Q Disputed
QC) Debtor 2 only
C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another QO Student loans
OC Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
id No W other. Specify doctor bill
C) Yes
42 _| Doctor First Professional Last 4 digits of account number 9 9 8 5 $ 600.00
Nonpriority Creditor's Name When was the debt incurred? 11/20/2008
19785 Crystal Rock Drive Suite 209
Number Street
Germantown MD 20874 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Ww Contingent
Who incurred the debt? Check one. CI unliquidated
J Debtor 1 only Q) Disputed
i C) Debtor 2 only .
} (debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Atleast one of the debtors and another (2 Student loans
a seas: -o. . Q) Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
J No Wf other. Specify doctor bill
L) Yes
4.3
| DR Leonards Last 4 digits of accountnumber 1 2 1 0 600.00.
Nonpriority Creditor’s Name | 42/20/2008 $ ” i
When was the debt incurred? ‘
PO Box 2845
Number Street
Monroe Wi 53566 a :
City Suis TP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. w Contingent
Q) unliquidated
if Debtor 1 only :
O Disputed
CL) Debtor 2 only
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another
Q) Student loans
CJ Check if this claim is for a community debt (J Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims 7 :
Wn O Debts to pension or profit-sharing plans, and other similar debts
° Wf Other. Specify medical bill
QC) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
 

Charlotte Ann Milesse 19-24882 Doc 1

First Name Middle Name Last Name

Debtor 1

Filed 11/06/19. .2aae 32,0f 70

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on-this page, number them beginning with 4.4, followed by 4.5, and so forth.
Earnin Last 4 digits of account number 4 5 ft 4
Nonpriority Creditor’s Name
: . h i 08/20/2009
260 Sheridan Avenue Suite 300 When was the debt incurred? -"<——
reer, Seat As of the date you file, the claim is: Check all that appt
Palo Alto CA 94306 of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ) Contingent
QO) Unliquidated
Who incurred the debt? Check one. QO Disputed
C} Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims ,
C1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
QC) No
Q) ves
Erie Insurance Last 4 digits of account number Oo 2 07 2 $ 660.00
Nonpriority Creditors Name |
Wh the debt incurrea? 96/20/2009
100 Erie Insurance Place en was the cept incurred? aa
Number Street As of the date file, the claim is: Check all that appl
: ou file, a : Check all that apply.
Erie PA 16530 aey pry
City State ZIP Code Wf Contingent i
€) Unliquidated :
Who incurred the debt? Check one. Q] pisputed :
@ Debtor 1 only
OC) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student Joans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is fora community debt you did not report as priority claims a
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify
a No
i UI Yes
| | 5 5 4 4 $250.00
EZ Storage Germantown Last 4 digits of account number 9 9 a tL :
Nonpriority Creditor’s Name
. When was the debt incurred? 02/20/2009
12211 Middlebrook Road —_
Number Street As of the date you file, the claim is: Check all that appl
’ I : CK a jai .
Germantown MD 20874 ¥ ppy
City State ZIP Code @ Contingent
Q) unliquidated
Who incurred the debt? Check one. Q Disputed
Wd Debtor 1 only
CO) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O) Cheek if this claim is for a community debt you did not report as priority claims a
UO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify
a No
Q) Yes
Lee oer ne een tay ete wiin wit fia weenie fe pti it
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
Debtor1 Charlotte Ann Mijese 19-24882 Doc1 Filed 11/06/19...Rage 33,0f 70

First Name Middle Name Last Name

es All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

L) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

 

4.. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if.a creditor has more than:one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not.list claims already
included in-Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three’nonpriority- unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

ks | Flexxshoppers Last 4 digits of accountnumber_9 5 4 5— 700.00
Nonpriority Creditor's Name 03/20/2009 $A
901 Yamato Road Suite 260 When was the debt incurred?

Number Street

Boca Raton FL 33431

City State ZIP Code As of the date you file, the claim is: Check all that apply.
Ww Contingent

Who incurred the debt? Check one. Q) unliquidated

@ Debtor 1 only Q Disputed

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C2) Atieast one of the debtors and another UL) Student loans

QO Obligations arising out of a separation agreement or divorce

() Check if this claim is for a community debt separatio
that you did not report as priority claims

 

 

 

 

 

Ww Contingent

Who incurred the debt? Check one. QO) unliquidated
i Debtor 1 only 1 Disputed
C2] Debtor 2 only

O) Debtor 1 and Debtor 2 only

Is the claim subject to offset? () Debts to pension or profit-sharing plans, and other similar debts

id No & other. Specify

OQ) Yes :
f2 | First Premier Last 4 digits of accountnumber_ 9 4 5 4 s____ 800.00

Nonpriority Creditors Name When was the debt incurred? 12/20/2008

3820 N Louise Avenue

Number Street :

Sioux Falls SD 57107 As of the date you file, the claim is: Check all that apply. :

City State ZIP Code

Type of NONPRIORITY unsecured claim:

 

 

 

 

CI At least one of the debtors and another Q) Student toans :

se éhi soe . Q Obligations arising out of a separation agreement or divorce

L) Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? CY Debts to pension or profit-sharing plans, and other similar debts :

a W@ other. Specity credit card

7, No i

Q) Yes |

4.3 : :
2 | Ginnys Last 4 digits of accountnumber 0 1 4 5 $ 900.00 .

Nonpriority Creditor’s Name

: When was the debt incurred? 06/20/2008
: 1112 7th Avenue

 

 

Number Street
Monroe WI 53566 . oe
City Sale TIP Code As of the date you file, the claim is: Check all that apply.

a Contingent

Who incurred the debt? Check one. _
Q Unliquidated

 

W@ Debtor 1 only Q) Disputed
i CI Debtor 2 only
CJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

{) At least one of the debtors and another
C) Student loans

C) Check if this claim is for a community debt (1 Obligations arising out of a separation agreement or divorce :
that you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

oY Other. Specify

Is the claim subject to offset?
ef No
UI Yes

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Charlotte Ann Milesse 19-24882 Doc 1

Middle Name Last Name

Filed 11/06/1 QaceRAge.34,0f 70

Debtor 1

 

First Name

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4; followed by '4.5, and so forth.

 

  

 

 

 

Glenmont Financial

 

Nonpriority Creditors Name

9030 Lanham Severn Road

 

 

Last 4 digits of account number 6 5 8 a
04/20/2008

When was the debt incurred?

 

$12,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number __ Street As of the date you file, the claim is: Check all that app!
Lanham MD 20703 of the date you file, the claim is: Check all that apply.
City State ZIP Code if Contingent
CJ Untiquidated
Who incurred the debt? Check one. oO Disputed
@ Debtor 1 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only OQ Student loans
At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
J Check if this claim is for a community debt you did not report as priority claims _.
O) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? @ other. Specify loan
a No
LJ Yes
Hallsted Financial Service Last 4 digits of account number 9 9 9 4 $__1,800.00
Nonpriority Creditor’s Name
When was the debt incurred? 05/20/2008.
PO Box 828 TT
Number Street As of the date you file, the claim is: Check all that app!
: of the date you file, the claim is: .
Skokie IL 60076 y “nana
City State ZIP Code w@ Contingent
() Unliquidated
Who incurred the debt? Check one. Q Disputed
ef Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims ,
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify
w No
OQ Yes
4e7 4 5 1,200.00
Kay Jewelers Last 4 digits of account number 4 O f 4&_
Nonpriority Creditors Name
When was the debt incurred? 09/20/2008
375 Ghent Road
Number Street As of the date you file, the claim is: Check all that appl
, : c .
Akron OH 44333 y pe
City State ZIP Code @ Contingent
C) unliquidated
Who incurred the debt? Check one. O Disputed
id Debtor 4 only
C} Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 0 Student loans
At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not rep ort as priority claims a
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specify_credit card
| No
CD ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 

 

 

 
pevtor1 Charlotte Ann Mlese 19-24882 Doc 1_ Filed 11/06/19,..Page 35,0f 70

First Name Middle Name Last Name

es All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

4. List.all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has.more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part-1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than:three nonpriority unsecured
claime:fill out the Continuation Page of Part 2.

 

 

 

 

ks | Lakeforest Dental Associates Last 4 digits of account number 1 1 4 7 400.00.
Nonpriority Creditors Name 02/18/2019 $____USSs*
. 2 :
803 Russell Avenue #3b When was the debt incurred?
Number Street
Gaithersburg MD 20879
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Ww Contingent
: Who incurred the debt? Check one. OQ) Unliquidatea
i @ Debtor 1 only Q) Disputed
C) Debtor 2 only
C Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At least one of the debtors and another CJ Student loans

 

O Obligations arising out of a separation agreement or divorce

QC) Check if this claim is for a community debt : oer .
that you did not report as priority claims

 

 

 

 

 

is the claim subject to offset? Q2 Debts to pension or profit-sharing plans, and other similar debts

No @ other. Specity medical bill
Q) Yes

4.2 | Littman Jewelers Last 4 digits of account number 9 4 5 4 $ 800.00
Nonpriority Creditor’s Name When was the debt incurred? 05/18/2019 :
2300 SE 22nd Avenue
Number Street
Portland OR 97202 As of the date you file, the claim is: Check all that apply.
City State ZIP Code

Ww Contingent
Who incurred the debt? Check one. Q) unliquidated
Debtor 1 only 1 Disputed

CI Debtor 2 only

O Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

 

 

 

 

 

(1 Atleast one of the debtors and another Q) Student loans
be gi oo. . QO Obligations arising out of a separation agreement or divorce
CJ Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
J No W& other. Specity_credit card
Q) Yes
4.3 . . . :
| | Mid Atlantic Finance Last 4 digits ofaccountnumber | 500
Nonpriority Creditors Name Wh the debt 4? $MM :
en was the debt incurred?
15201 Roosevelt Boulevard
Number Street :
Clearwater FL 34620
City State FP Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one. w Contingent
Q Unliquidated

df Debtor 1 only OQ disputed
OQ) Debtor 2 only |
(C) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CI At least one of the debtors and another
C) Student loans

Cd Check if this claim is for a community debt QJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

L Debts to pension or profit-sharing plans, and other similar debts

Wd’ Other. Specify

 

Is the claim subject to offset?
bf No
O Yes

 

 

 

   

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 
Debtor1 Charlotte Ann Milesse 19-24882 Doc1 Filed 11/06/1QaccRAGE RRL 70

First Name Middie Name Last Name

rar: Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries‘on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

Mohela/Dept of ED Last 4 digits of account number 5 So 4 A $ 15,000.00.
Nonpriority Creditors Name . 0 5 /2 0 /2 0 7 i
633 Spirit Drive When was the debt incurred?
Number Street . a
Chesterfield MO As of the date you file, the claim is: Check all that apply.
City State ZIP Code &f Contingent
Q) unliquidated
Who incurred the debt? Check one. QO Disputed
bd Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only Q Student loans

C1 Atleast one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that

 

 

 

 

 

 

 

 

Q Check if this claim is for a community debt you did not report as priority claims -
OC} Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. Specify loan
af No
QC) Yes
Montgomery Wards Last 4 digits of account number 9 8 7 8 $ 475.00
Nonpriority Creditor's Name i
When was the debt incurred? 05/15/2018
1112 7th Avenue —__—_
Number Street As of the date you file, the claim is: Check all that appl
o C) , the is: Check all tha .
Monroe wi 53566 y ° pey
City State ZIP Code a Contingent
QO) unliquidated
Who incurred the debt? Check one. g Disputed
ef Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only Q Student loans

C1 Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

OC) Check if this claim is for a community debt " . ,
QO) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

Is the claim subject to offset? @ other. Specify
a No
CI Yes
[| 4417 4 3 _ 700.00.
M&T Bank Last 4 digits of account number 4 1 f/f 4 :
Nonpriority Creditor's Name
: When was the debt incurred? 09/02/2017
21007 Frederick Road
Number Street As of the date you file, the claim is: Check all that appl
. : Check al .
Germantown MD 20878 y ° PR
City State ZIP Code 4d Contingent
Q1 unliquidated
Who incurred the debt? Check one. gO Disputed
if Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QQ Student loans
At least one of the debtors and another (1 Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
QJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WF other. Specity_ credit card

a No
(3 Yes

C) Check if this claim is for a community debt

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 

 
 

Charlotte Ann Milasse 19-24882 Doc 1

Middle Name Last Name

Debtor 1

First Name

ea All of Your NONPRIORITY Unsecured Claims

Filed 11/06/19.,,.Page,

{ of 70

‘nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4. List all-of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured:claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included:in Part 1. If more.than one creditor holds a-particular claim, list the other creditors.in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
ks | Navy Federal Bank Last 4 digits of account number 6 1 4A 5 1 200.00
Nonpriority Creditors Name s__t_oese
PO Box 3000 When was the debt incurred? 09/17/2019
Number Street
Merrifield VA 22119
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Ww Contingent
Who incurred the debt? Check one. O) Unliquidatea
4 Debtor 1 only O Disputed
O) Debtor 2 only
OQ) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl) At least one of the debtors and another OQ Student loans
O) Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? J Debts to pension or profit-sharing plans, and other similar debts
No W other. Specify loan
OC) Yes
2 | Pepco Last 4 digits of account number _ 7 8 =a 4 s___ 1,400.00 _-
Nonpriority Creditor’s Name When was the debt incurred? 06/10/2019 :
701 9th Street
Number Street i
Washington DC 20068 As of the date you file, the claim is: Check all that apply. i
City State _ ZIP Code w Contingent
Who incurred the debt? Check one. CQ] unliquidated
© Debtor 1 only [Disputed
Q) Debtor 2 only .
UO Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At jeast one of the debtors and another Q) Student loans
eee oo. | Q Obligations arising out of a separation agreement or divorce
UL} Check if this claim is for a community debt that you did not report as priority claims
i is the claim subject to offset? C) Debts to pension or profit-sharing plans, and other similar debts
W No & other. Specify
QO) Yes
4.3 . . . : i
| Phoenix Financial Service Last 4 digits of accountnumber 0 0 1 4 500.00 |
Nonpriority Creditors Name Wh the debt | 4? 09/25/2019 $ ‘
. . en was the debt incurred? :
8902 Otis Avenue Suite 103A TO
Number Street
Indianapolis IN 46216 . a
City Sure SP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. w Contingent
QO unliquidated
a Debtor 1 only :
Q Disputed
CQ) Debtor 2 only
U1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
: C) At least one of the debtors and another
() Student loans i
Cd Check if this claim is for a community debt QJ Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims 7 :
: WN UO Debts to pension or profit-sharing plans, and other similar debts :
i Oo t
i (i Other. Speci ;
: QO) Yes pecify i
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

a eta

 

 
Charlotte Ann Milase 19-24882 Doc 1

Debtor 1

Filed 11/06/1 Gace Rage, 38, of 70

 

First Name Middie Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank Last 4 digits of account number 8 <— 0. 2 $ 450.00
Nonpriority Creditors Name f
When was t bt incurred? 09/12/2018
222 Delaware Avenue was the debt |
Ne Street As of the date you file, the claim is: Check all that app!
Wilmington DE 19899 s of the date you file, the claim is: Check all that apply.
City State ZIP Code ff Contingent
Q Unliquidated
Who incurred the debt? Check one. QO Disputed
bd Debtor 1 only
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only QO Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(J Check if this claim is for a community debt you did not report as priority claims
UO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify
uw No
L) Yes
Price Busters Last 4 digits of accountnumber 9 O 1° 2 $1,700.00
Nonpriority Creditor's Name
. When was the debt incurred? 05/25/2019
2415 W Franklin Street
Number Street As of the date you file, the claim is: Check all that app!
: o ile, the clai : at apply.
Baltimore MD 21223 you eee aenat BPPY
City State ZIP Code wf Contingent :
QO Unliquidated
Who incurred the debt? Check one. ©) bisputed :
ef Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim: :
4 Debtor 1 and Debtor 2 only D Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims _
CQ Debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? @ other. Specity
a No
C) Yes
| | s _ 640.00
RMP LLC Last 4 digits of accountnumber 4 6 9 8 :
Nonpriority Creditors Name
When was the debt incurred? 05/04/2018
PO Box 20508 TO
Number Street As of the date you file, the claim is: Check all that app!
. . e , is: Chec .
Indianapolis IN 46220 ¥ apply
City State ZIP Code ed Contingent )
Q) unliquidated
Who incurred the debt? Check one. Q Disputed |
Wd Debtor 1 only
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OQ) Student loans
Atleast one of the debtors and another a Obligations arising out of a separation agreement or divorce that :
C] Check if this claim is for a community debt you did not report as priority claims -
C) Debts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? if other. Specify :
Z No
Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
Debtor1 Charlotte Ann Mil@ase 19-24882 Doc1 Filed 11/06/1 Gace Rares OF 70

First Name Middle Name Last Name

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Yes

claims. fill: out the Continuation Page of Part 2.

a] Tsalta Financial Company

 

Nonpriority Creditor’s Name

200 E Joppa Road Suite 301

 

 

Number Street
Towson MD 21286
City State ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

QD Debtor 2 only

C2 Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

L) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4. List all-of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
-nonpriority.unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims. already
included in Part-1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

Last 4 digits of account number _4 5 Tt 8

s___ 13,000.00

When was the debt incurred? 08/12/2019

As of the date you file, the claim is: Check all that apply.

Ww Contingent
Q) unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

Cd Student loans

0 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

( Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i No @ other. Specify Car loan
Cl] Yes :
a2 | Washington Gas Last 4 digits of account number 0 O 4 5 g___1,200.00_-
Nonpriority Creditor's Name When was the debt incurred? 06/14/2019
6801 Industrial Road
Number Street
Springfield VA 22115 As of the date you file, the claim is: Check all that apply.
City State ZIP Code w Contingent
Who incurred the debt? Check one. CJ Unliquidated
© Debtor 4 only C) Disputed
C} Debtor 2 only . :
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: '
CQ) Atleast one of the debtors and another LJ Student loans :
eee a . O Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
i i 9 C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? rt
J No W other. Specify utility
Ci Yes
4.3
WSSC Last 4 digits of account number 9 9 9 1 $ 800.00 :
Nonpriority Creditor's N:
lonpriority Cre norseme When was the debt incurred? 05/20/2019
14501 Sweitzer Lane
Number Street
1 MD
saure Sule or As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. cs Contingent
OQ Unliquidated
ff Debtor 1 only .
QO Disputed
; C) Debtor 2 only
(1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
: (2 At least one of the debtors and another
C) Student loans /
C) Check if this claim is for a community debt CJ Obligations arising out of a separation agreement or divorce
: ‘ority clai
Is the claim subject to offset? gg that you did not report as priority claims -
WZ No Debts to pension or profit-sharing plans, and other similar debts:
@& Other. Specify _utility
OC) Yes pecity
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
Debtor 1

 

 

 

First Name Middle Name Last Name

Charlotte Ann Mif@ase 19-24882 Doc 1

Filed 11/06/1 Qase mugen aid Of 70

Your NONPRIORITY Unsecured Claims — Continuation Page

 

Wells Fargo Bank

 

Nonpriority Creditor's Name

420 Montgomery Street

 

 

Number Street
San Fransico CA 24163
City State ZIP Code

Who incurred the debt? Check one.

bd Debtor 1 only

C2 Debtor 2 only

CY Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number a 5 4A Tt
When was the debt incurred? 08/20/2019.

As of the date you file, the claim is: Check all that apply.

7 Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts
@ other. Specify _loan

 

 

 

 

 

 

 

a No

C) Yes

Verizon Last 4 digits of account number 4574 ¢_3,500.00
Nonpriority Creditor's Name }
500 Technology Drive When was the debt incurred? 09/02/2019

Number Street . es

Weldon Spring MO 63304 As of the date you file, the claim is: Check all that apply.

City State ZIP Code ad Contingent

Who incurred the debt? Check one.

@ Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

C) At teast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

ad No
C) Yes

C) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

ed other. Specify,

 

 

 

Official Form 106E/F

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

Q) Debtor 2 only

CI Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
L) Yes

Last 4 digits of accountnumber
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

page of

 

 

 

 
Detter1 Charlotte Ann Masse 19-24882 Doc1_ Filed 11/06/1Q,..Pag@e,41,0f 70

First Name Middle Name Last Name

rar Add the Amounts for Each Type of Unsecured Claim

 

 

 

 

 

 

 

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.
Total claim
.D i igati .
Total claims 6a. Domestic support obligations 6a § 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b.  ¢ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
5 0.00
Total claim
Total claims 6f. Student loans 6t. $ 5,000.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6G. +g 87,968.00
6j. Total. Add lines 6f through 6i. 6j. 5 92,968.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of

ae a

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 42 of 70

Fill in this information to identify your case:

Debtor Charlotte Ann Miles

First Name Middle Name Last Name

 

Debtor 2

(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [+]

Case number

(If known) L) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
a No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CL) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

 

 

 

_Stale__ZIP Code

 

 

Name

 

Number Street

 

State ZIP Code

 

 

  

 

Name

 

Number Street

 

City vrs State. ZIP Code |,

 

Name

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of

EEE

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 43 of 70

Debtor 1 Charlotte Ann Miles Case number (i known)

First Name Middle Name Last Name

 

 

a Additional Page if You Have More Contracts or Leases

 

 

Person or company with whom you have the contract or lease What the contract or lease is for
22)

Name

Number Street

 

City State ZIP Code

 

  

 

Name

 

Number Street

 

 

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

   

 

Name

 

Number Street

 

City State ZIP Code

 

 

LP |

 

Name

 

Number Street

 

 

 

City State ZIP Code

 

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

Number Street

 

 

 

 

City State —_ ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page of

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 44 of 70

Fill in this information to identify your case:

Debtor 4 Charlotte Ann Miles

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: District of Maryland [|

Case number
(If known)

 

 

() Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
L) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

A No. Goto line 3.
L] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
QL) No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
UI Schedule D, line
Name eo
CI Schedule E/F, line
Number Street C) Schedule G, line
3.2 ;
{J Schedule D, line
Name j
QO) Schedule E/F, line .
Number Street Q) Schedule G, line
City mn ts i et a sone, vey ZlP Code enn wnt an nants
3.3 :
QO) Schedule D, line
Name ,
Q) Schedule E/F, line
Number Street Q) Schedule G, line
CH nae etn ca we State _ZIP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 45 of 70

 

 

 

  

Debtor 1 Charlotte Ann Miles Case number (if known)
First Name Middle Name Last Name
| ES Page to List More Codebtors
Column 1: Your codebtor Column-2: The creditor to whom you owe the debt

Check ail schedules that apply:

B_]

C) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
() Schedule E/F, line
Number Streat QC} Schedule G, line
SHY nc csmsnneen sta ase . State coocuun ZIP Code
=
(3 Schedule D, line
Name
() Schedule E/F, line
Number Street OU) Schedule G, line
j City sens Lo State . ZIP Code
|
x {) Schedule D, line
ame ————
() Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code
2]
5 C4) Schedule D, line
ame
UL} Schedule E/F, line
Number Sirest () Schedule G, line
OY ers ssn . - _. State . oo EIR Code en
a
5 (2 Schedule D, line
ame _
C) Schedule E/F, line
Number Street CL} Schedule G, line
MY ern eoseewnniene se con, State w soe sass GIP Gode cvmmerswrimuctinettn winmnan waneueced
5
5 ) Schedule D, tine
: ame
Q) Schedule E/F, line
— San () Schedule G, line
AY ones wv wma tisiwetuutiriwi. 1... State we oo ZIP Code
5
QU Schedule D, line
Name
O) Schedule E/F, line
Number Sireat () Schedule G, line
City ence ees mama nnn HAE covets wonme yorum tl CODE cee - a 7
BI]
QO) Schedule D, line
Name
C} Schedule E/F, line
Number Street UL] Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page of

eek

 

 
Case 19-24882

Fill in this information to identify your case:

Debtor 1

Charlotte Ann Miles

Doc 1

Filed 11/06/19

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

United States Bankruptcy Court for the: District of Maryland

Last Name

Ra

Page 46 of 70

Case number
{If known)

Check if this is:
L) An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 106!
Schedule I: Your Income

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EET vescrive Employment

1. Fill in your employment

MM / DD/ YYYY

 

12/15

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status wy Employed ) Employed

employers. LJ Not employed CL) Not employed

Include part-time, seasonal, or

self-employed work.

Occupation manager

Occupation may include student
or homemaker, if it applies.

CubeSmart

Employer’s name

Employer’s address 4 Research Place

 

 

 

 

Number Street Number Street

Rockville MD = 20853

City State ZIP Code City State ZIP Code
How long employed there? 6 months 6 months

 

ra Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
, 2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2500.00 $
3. Estimate and list monthly overtime pay. 3. +§ + $
4. Calculate gross income. Add line 2 + line 3. 4. g__2,500.00 $

 

 

 

 

 

Official Form 106!

Schedule I: Your Income page 1

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 47 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Charlotte Ann Miles Case number (i known)
First Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
-hon-filing spouse
Copy line 4 Were... eccececccscsessssseesessesseseeseecasceseseesesseasssceseesesasenssscanesscseeeees >4. $2,500.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ $
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. §$. $.
Sd. Required repayments of retirement fund loans Sd. §$. $
5e. Insurance 5e. §$ $
5f. Domestic support obligations Sf. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +$ + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5ft+5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $. $
_ 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. §$ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d.
8e. Social Security 8e. §$ $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: nn) $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +3 +$
| 9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ $
10. Calculate monthly income. Add line 7 + line 9. $ 2,500.00] 4 $ = \|s 2,500.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ———_—_
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.64% §$
12. Add the amount in the last column of line 10 to the amount in line 11. The resuit is the combined monthly income. 2500.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $ J -
Combined

: monthly income
_ 13.Do you expect an increase or decrease within the year after you file this form?
W no.

C] Yes. Explain:

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 2

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 48 of 70

Fill in this information to identify your case:

Debtor 4 Charlotte Ann Miles eee:
enn First Name Middle Name Last Name Check if this is:

Debtor 2 (J An amended filing

(Spouse, if filing) First Name Middle Name Last Name
LA supplement showing postpetition chapter 13
[x] expenses as of the following date:

 

United States Bankruptcy Court for the: District of Maryland

 

Case number MM / DD/ YYYY
{If known) .

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 1: Describe Your Household

 

 

1. Is this a joint case?

AF No. Gotoline 2.
L) Yes. Does Debtor 2 live in a separate household?

CJ) No
Q) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? 2 No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent..........ccccceeeee O
Do not state the dependents’ grandson 10 w No
names. Yes
son 19 O) No
4 Yes
LI) No
QL) Yes
C) No
CI Yes
CQ No
C) Yes
3. Do your expenses include W No

expenses of people other than
_ yourself and your dependents? {1 Yes

Part 2: | Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses

$ 1,500.00

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4.

If not included in line 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 49 of 70

 

 

 

Debtor 1 Charlotte Ann Miles Case number (i known),
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. yo
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 250.00
6b. Water, sewer, garbage collection 6b. $.
6c. Telephone, cell phone, Internet, satellite, and cable services 6. §$ 200.00
6d. Other. Specify: 6d. §$
7. Food and housekeeping supplies 7. $ 250.00
8. Childcare and children’s education costs 8 6g 125.00
9. Clothing, laundry, and dry cleaning 9, $ 100.00
10. Personal care products and services 10. $ 100.00
11. Medical and dental expenses 1. §
12. Transportation. Include gas, maintenance, bus or train fare. $ 150.00
Do not include car payments. 12. TTT
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15¢.
15d. Other insurance. Specify: 15d.

 

 

 

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. s__Q____

17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a.

$
17b. Car payments for Vehicle 2 17. § t Sy
17c. Other. Specify: 17c. s ©

N
17d. Other. Specify: 174. $ 23

18. Your payments of alimony, maintenance, and support that you did not report as deducted from 25
your pay on line 5, Schedule |, Your income (Official Form 106l). 18. $ \ )

19. Other payments you make to support others who do not live with you. a
Specify: os

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ es

 

 

 

20b. Real estate taxes 20b. $
20c. Property, homeowner's, or renter’s insurance 20c. §$
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.

Official Form 106J Schedule J: Your Expenses , page 2

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 50 of 70

Debtor 4 Charlotte Ann Miles Case number (i known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Q) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

 

$

$
$ 2,500.00
-§ 2,675.00
§ -175.00

 

page 3

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 51 of 70

Fill in this information to identify your case:

Debtor 4 Charlotte Ann Miles

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

IMONOY~6 AMII: Lé

United States Bankruptcy Court for the: District of Maryland [x]

   

 

Case number
(if known)

 

et 7 LQ Check if this is an

 

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

WW No

C) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
pate 11/04/2019 Date
MM/ DD / YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 52 of 70

Fill in this information to identify your case:

Debtor 4 Charlotte Ann Miles

First Name Middle Name Last Name

  
  

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

aes

 

United States Bankruptcy Court for the: District of Marylanc [=]

Case number
(If known)

 

UJ Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. if two married peopie are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status. aad Where You Lived Before

 

. 1. What is your current marital status?

CJ Married
u Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

L) Yes. List ali of the places you lived in the jast 3 yeais. Dc not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived! there lived there
LJ same as Debtor 1 C) same as Debtor 1
Sram From
Number Street Number Street
To ee To
City State ZIP Code City State ZIP Code
am Same as Debtor 1 CL) Same as Debtor 1
: From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

_ 3. Within the last 8 years, did you ever live with a spose or fegal equivalent ina community property state or territory? (Community property
states and territones include Arizona, California, Idaivo, Lcuisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

HW No

CL) Yes. Make sure you fill out Schedule H: Your Code hta:s (Official Form 106H).

RES &rtain the Sources of Your Income

 

 

Official Form 107 Statement of financ.al Affairs for Individuals Filing for Bankruptcy page 1

 

 

 
Case 19-24882 Doc1 Filed 11/06/19 Page 53 of 70

Debtor 1 Charlotte Ann Miles Case number (if known)

 

 

First Name Middie Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all :ob3 and all businesses, including part-time activities.
If you are filing a joint case and you have income thai y3u “eceive together, list it only once under Debtor 1.

Q No
Wi Yes. Fill in the details.

 

 

 

Debtor 4
Sources of income Gross income Sources of income Gross income
Check all thes apply. (before deductions and Check alll that apply. (before deductions and
exclusions) exclusions)"
From January 1 of current year until u Wages. cor imissions, 5 2,500.00 O ages, commissions,
the date you filed for bankruptcy: POM-SES, WIS Onuses, UPS
Ll Opelating @ business tL) Operating a business
g
For last calendar year: O) wae C1 wages, commissions,
B $ bonuses, tips $
(January 1 to December 31,2018 __) CD ope ating ¢ business i) Operating a business
Y
For the calendar year before that: C] Waaes. corimissions, Q Wages, commissions,
. gonuses, tins $ bonuses, tips
(January 1 to December 31, — _)U Quvevatirig e business ) Operating a business

YYYY

5. Did you receive any other income during this year cr the ‘wo previous calendar years?
Include income regardless of whether that income is tavatle. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments: 2«r sic-“s; rental income: interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each sour ‘eparately. Do not inciude income that you listed in line 4.

Wf No

LI) Yes. Fill in the details.

 

 

 

 

 

 

 

 

. Debtor:
Sources: of income Gross income from Sources of income Gross income from
Describe: 9¢ ow each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until, ———-~ —--~---———_- SLU
the date you filed for bankruptcy: Le ee
eS ee
For last calendar year: _ $
(January 1 to December 31,2018 _) _ $ ee
YYYY
ne:
For the calendar year before that: _ $
(January 1 to December 31, )
YYYY — ss oe
oe $ a
Official Form 107 Statement of Fineinc jai Affairs for Individuals Filing for Bankruptcy page 2

a arrears

 

 
 

Debtor 1

First Name

Charlotte Ann Miles

Middle Name

Case 19-24882 Doc1 Filed 11/06/19 Page 54 of 70

Case number (if known)
Last Name

List Certain Payments You Made Befo'e Yo Filed for Bankruptcy

sees

6. Are either Debtor 1’s or Debtor 2’s debts primarily ¢ snsurmier debts?

C1 No. Neither Debtor 1 nor Debtor 2 has primarily ccasiumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a perso:val. family, or household purpose.”

During the 90 days before you filed for bankruate, cid you pay any creditor a total of $6,825* or more?

C) No. Go to line 7.

YW Yes. List below each creditor to whom ycu pe

* Subject to adjustment on 4/01/22 and everv *\ y:-zrs atter that for cases filed on or after the date of adjustment.

 
 

child support and alimony. Also, do not ischide payments to an attorney for this bankruptcy case.

C) Yes. Debtor 1 or Debtor 2 or both have primari'y consumer debts.

During the 90 days before you filed for bankruntc, cid you pay any creditor a total of $600 or more?

4 No. Go to line 7.

CJ Yes. List below each creditor to whom ycu pa d total of $600 or more and the total amount you paid that

Official Form 107

creditor. Do not include payments for don
alimony. Also, do not include paymer 2s !9 éi

Creditor’s Name

Number Street

ic support obligations, such as child support and
ttorney for this bankruptcy case.

 

 

Dates of
payment

Total amount paid Amount you still owe

 

 

City

Creditor's Name

Number Street

State ZIP Code

 

 

City

State ZIP Code

 

Crediior’s Name

 

Number Street

 

 

City

State ZIP Code

« total of $6,825* or more in one or more payments and the
total amount you paid that creditor. 3. r ic'ude payments for domestic support obligations, such as

Was this payment for...

Q Mortgage

Q) car

} credit card

C} Loan repayment

CQ) Suppliers or vendors
QD other

LW) Mortgage

O Car

C) credit card

O Loan repayment

O Suppliers or vendors

QO Other

QQ) Mortgage

Q) car

CL) credit card

L) Loan repayment

) Suppliers or vendors
CD other

 

 

Statement of Fin.znciat Affairs for Individuals Filing for Bankruptcy

page 3

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 55 of 70

Debtor 1 Charlotte Ann Miles __ Case number (i known)

 

 

First Name Middle Name Last Name a

 

: 7. Within 1 year before you filed for bankruptcy, did you ake a payment on a debt you owed anyone who was an insider?

: Insiders include your relatives; any general partners; re.3t!as of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, persen ii: control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a scle :roorietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

WH No

C] Yes. List all payments to an insider.

 

 

 

 

 

 

 

cates of Total amount Amount you still, Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street —
City State ZIP Code
$ $

 

insider's Name

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you r:ake ariy payments or transfer any property on account of a debt that benefited
: an insider?
Include payments on debts guaranteed or cosigned by 30 asxler.

w No
Q) Yes. List all paymenis that benefited an insider.

hates of Total amount Amount you still Reason for this payment

¢ ayoent paid owe __ Include creditor's name

 

 

 

 

 

 

 

oe $ $
Insider's Name
Number Street °
City State ZIP Code
$ $

 

Insider's Name

 

Number = Street

 

 

City State ZIP Code

Official Form 107 Statement of Financia? Affairs for Individuals Filing for Bankruptcy page 4

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 56 of 70

Debtor1 Charlotte Ann Miles

First Name Middle Name Last Name

| Part 4: OY Legal Actions, Repossessions, ad Foreclosures

9. Within 1 year before you filed for bankruptey, were ya. a party in any lawsuit, court action, or administrative proceeding?
i List all such matters, including personal injury cases, smal cle actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UM No

C) Yes. Fill in the details.

Case number (if known)

 

 

 

 

 

 

 

 

 

Nature cf €! 2 case Court or agency Status of the case
Case title Court Name C1 Pending
LJ on appeal
Number Street QQ) Concluded
Case number
City State ZIP Code
Case title _ Court Name ) Pending
CY on appeal
Number Street QO Concluded
Case number
City State ZIP Code

| 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

uw No. Go to line 11.
C) Yes. Fill in the information below.

fescrize the property Date Value of the property

 

Creditors Name

 

Number Street i<ptain what happened

“roperty was repossessed.

 

J
J Property was foreclosed.
1 >roperty was garnished.

 

City State ZIP Code id ?roperty was attached, seized, or levied.

 

Eas

=tige tne property Date Value of the property

 

Creditor’s Name

 

Number Street
i plicit what happened

 

?roperty was repossessed.

“roperty was foreclosed.

 

- 4.4 ®roperty was garnished.
City State ZIP Code

ial Property was attached, seized, or levied.

Official Form 107

 

vital affairs for Individuals Filing for Bankruptcy page 5

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 5/7 of 70

Debtor Charlotte Ann Miles ae Case number (itknown)

 

 

First Name Middle Name Last Name

_ 11. Within 90 days before you fited for bankruptcy, <iid arm: creciter, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you oye a debt?

UY No

C} Yes. Fill in the details.

 

 

 

 

 

 

Descritys t re ection the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State Z!P Code Last 4 dig is <* account number: XXXX—

| 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, er enother official?

LJ No
LJ Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, cic! you give ary gifts with a total value of more than $600 per person?

i No
C) Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Deecribe tie gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe ice gifts Dates you gave Value
per person bo ssn, the gifts
$
Person to Whom You Gave the Gift
$.

 

 

Number Street

 

City State ziP Code

Person's relationship to you

 

Official Form 107 jai Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 58 of 70

Debtor 4 Charlotte Ann Miles

Case number (if known),
First Name Middle Name Last Name

 

14. Within 2 years before you filed for bankruptcy, Gii you give ary gifts or contributions with a total value of more than $600 to any charity?

L) No

LI Yes. Fill in the details for each gift or contributic~

 

 

Gifts or contributions to charities Describe w iat ycu contributed Date you Value
that total more than $600 contributed
; ——— $.
Charity’s Name : :
$

 

Number Street

 

City State ZIP Code

Eo List Certain Losses

_ 18. Within 1 year before you filed for bankruptey or since «cu filec for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

WY No

(J Yes. Fill in the details.

Describe the property you lost and Describe # ey ingurence coverage for the loss Date of your Value. of property
how the loss occurred , ; an oo, loss lost
iInciide the umount dat insurance has paid. List pending insurance
claims on live 3)

 

f Schedule A/B: Property.

al us Certain Payments or Transfers

16. Within 1 year before you filed for bankruptey, dis you or anyors else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankcuptey petition?

 

 

 

Include any attorneys, bankruptcy petition preparers, or cr icii ccurseling agencies for services required in your bankruptcy.
Wf No
L) Yes. Fill in the details.
Gexscriptio sand vatse of any property transferred Date payment.or | Amount of payment
: transfer was
Person Who Was Paid ben made
Number Street : $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of “! azncini Alcirs for Individuals Filing for Bankruptcy page 7

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 59 of 70

Debtor 4 Charlotte Ann Miles cece ee tine Case number (if known)

First Name Middie Name Last Name

 

 

 

Dezcrimio.: and valve of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Stree!

 

 

City State ZIP Code

 

Email or website address

 

Person Who Macle the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, div yeu <r anver e else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors o: ta vnv ke gaymients to your creditors?
Do not include any payment or transfer that you listed cn! ore TE

W No

C) Yes. Fill in the details.

 

 

 

 

Descriptio: and valve of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZIP Code

 

 

© 18. Within 2 years before you filed for bankruptcy, cid you
transferred in the ordinary course of your busin
Include both outright transfers and transfers made
Do not include gifls and transfers that you have alrea

W No

CL) Yes. Fill in the detaiis.

sedi, trede, or otherwise transfer any property to anyone, other than property
on Hnancia! affairs?

i cy as the granting of a security interest or mortgage on your property).

“his statement.

 

  

 

i gud val ve of property Describe any property or payments received Date transfer
or debts paid in exchange was made

 

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you _

 

Person Who Received Transfer

 

Number Street

 

 

 

City State iP Code

Person’s relationship to you

Official Form 107 Statement of “fnarc ici Attairs for Individuals Filing for Bankruptcy page 8

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 60 of 70

Debtor’ Charlotte Ann Miles ee Case number (ifknown)

First Name Middie Name Last Name |

 

19.Within 10 years before you filed for bankruptcy, id y2i ivar-2feur any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-giaiectk 9 dawees.)

a No
LJ Yes. Fill in the details.

Descripiic.t ane valve of the property transferred Date transfer
was made

Name of trust _

 

 

 

 

 

List Certain Financia! Accounts, Ine tiway ois, fife Deposit Boxes, and Storage Units

 

 

20. Within 1 year before you filed for bankruptcy, ware an » fimarisal accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred? :
Include checking, savings, money market, or otic
brokerage houses, pension funds, cooperatives . 2s:

W No

Cl Yes. Fill in the details.

  
 

neiat accounts; certificates of deposit; shares in banks, credit unions,
oiatens and other financial institutions.

 

 

Last 4ig is of aecount number Type of account or Date account was Last balance before
instrument closed, soid, moved, closing or transfer
or transferred
Name of Financial Institution
KKK Q) checking ee $
Q) Savings

Number Street
C] Money market

 

Q) Brokerage

 

 

 

City State ZIP Code Q Other
XK Q Checking _ $
Name of Financial Institution
QO Savings
Number Street QO Money market

Q Brokerage

 

 

 

 

OQ Other.
City State ZIP Code
21. Do you now have, or did you have within 1 year sefriie you “led for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
WW No
C) Yes. Fill in the details.
Wes ei? tad ac Describe the contents Do you still
_ have it?
ONo
Name of Financial Institution Nane a ' Q Yes

 

Number Street

 

 

City ike ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 61 of 70

 

 

Debtor 4 Charlotte Ann Miles eee ee ves tn tee Case number (if known),
First Name Middle Name Last Name
22. Have you stored property in a storage unit or pian cil.’ tian ,aur home within 1 year before you filed for bankruptcy?

a No
C) Yes. Fill in the details.

 

 

Who olee fas or hee! access to it? Describe the contents Do you still
have it?
ne OU No
Name of Storage Facility Nariy : oO Yes
Number Street Nurber = —

 

 

  

 

City, State ZIP Code

identify Property You Hold or Coiire! “or Sisneone Else

oe Ae comme OE

 

 

 
  

a

23. Do you hold or control any property that someone ¢!s: svwns? include any property you borrowed from, are storing for,
or hold in trust for someone.

UW No

C) Yes. Fill in the details.

 

 

 

 

Where is. thea grap ty? Describe the property Value
Owner's Name $
Nombar 3 —
Number Street
City State ZIPCode

 

City State ZIP Code

B2 uke Give Details About Environment: i titciscation

- For the purpose of Part 10, the following definition: appt:

 

 

 

  
   
 

i+ regulation concerning pollution, contamination, releases of
12 a, land, soil, surface water, groundwater, or other medium,
fi tose substances, wastes, or material.

| @ Environmental law means any federal, state, cr [oc2
hazardous or toxic substances, wastes, or mate 73
including statutes or regulations controlling the ces 4

 

Site means any location, facility, or property as ‘efir et wade: any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including cispes a sites.

   
 

dlesines as a hazardous waste, hazardous substance, toxic
cover term.

- a Hazardous material means anything an environ:::
substance, hazardous material, pollutant, conten: +

 

Report all notices, releases, and proceedings that ‘4 )anv acc.4, regardless of when they occurred.

24.Has any governmental unit notified you that you're) f 2 Pk’: or potentially liable under or in violation of an environmental law?

Zi No

C) Yes. Fill in the details.

 

vier tabnit Environmental law, if youknowit oe Date of notice

 

 

Name of site

 

 

 

Number Street

City a SZ Code

 

 

City State ZIP Code

Official Form 107 Statement of “lte.gr ia? Aries for Individuals Filing for Bankruptcy page 10

 

 
 

Case 19-24882 Doc 1

Charlotte Ann Miles

Middle Name

Debtor 1

 

First Name Last Nam=

_ 25.Have you notified any governmental unit of any sie gas i os

W No

Q) Yes. Fill in the details.

 

 

 

 

 

 

Filed 11/06/19 Page 62 of 70

 

i rcous material?

 

Environmental law, if you know it

Governy
Name of site Soe (ee
Number Street Chee ee
| cy ZIP Code
I City State ZIP Code

26. Have you been a party in any judicial or adminis: raters o~

W No

C) Yes. Fill in the details.

Case title

 

 

 

Case number ayo

} Part 11: | Give Betails About Your Busines :

27. Within 4 years before you filed for bankruptcy, «
OQ) Asole proprietor or self-employed in a ti
C2 A member of a limited liability compariy |...
Cha partner in a partnership
(2 An officer, director, or managing executive ci ¢

 

Cd An owner of at least 5% of the voting ore ouliy ue

u No. None of the above applies. Go to Part 42
() Yes. Check ali that apply above and fill in th: cle

 

 

 

 

 

 

 

 

 

 

Official Form 107

  
 
 

AO FOg

id

 

bee we:
Business Name
Number Street

Neime ooo vocurk
City State ZIP Code

Veg ertitag « eae
Business Name
Number Street

He qe oc crenapaiy
City State ZIP Code

Statement of “sic ey

“State ZIP Code

Case number (if known)

Date of notice

 

vqne< ing under any environmental law? Include settlements and orders.

Status of the

Nature of the case case

Q Pending
Q On appeal
(2 concluded

 

 

ethan

:2 of a corporation

inlic braisty for each business.

toca? the business

pot ar bookkeeper

+ orithe business

var bookkeeper

 

ris for individuals Filing for Bankruptcy

uisiness or have any of the following connections to any business?
‘an, or ether activity, either full-time or part-time
uted Habiulty partnership (LLP)

Employer Identification number
Do not include Sacial Security number or ITIN:

- EIN:

Dates business existed

From To

Employer Identification number
Do not include Social Security number of ITIN.

EIN:

Dates business existed
To

: From

page 11

 

 

 

 
Case 19-24882 Doc 1

Charlotte Ann Miles

 

 

 

 

 

Debtor 1 oe
First Name Middle Name Last Nairs
fhe 3 id
Business Name
Number Street .
Heap: j
City State ZIP Code

yaynu gle

28. Within 2 years before you filed for bankruptcy, ©:
institutions, creditors, or other parties.

W No

QC) Yes. Fill in the details below.

 

 

Name

 

Number = Street

 

 

City State ZIP Code

| have read the answers on this Statement of #.«:
answers are true and correct. | understand ih ;
in connection with a bankruptcy case can resistin th
2, 1341, 1519, and 3571.

  

 

Signature of Debtor 1

pate 11/04/2019

 

Did you attach additional pages to Your States «-

uw No
QL) Yes

uF

Did you pay or agree to pay someone who if nl ae eee
Ww No

CL) Yes. Name of person____

 

Official Form 107 Statement of

“oles, for individuals Filing for Bankruptcy

Filed 11/06/19 Page 63 of 70

Case number (if known),

Employer Identification number
Do not include Social Security number or {TIN.

net at the business

~ EIN:

ort or bookkeeper Dates business existed

From To

 

2 financial statement to anyone about your business? Include all financial

 

  
 

“= and any attachments, and | declare under penalty of perjury that the
:e statement, concealing property, or obtaining money or property by fraud

ua ‘et $250,000, or imprisonment for up to 20 years, or both.

 

Sypature of Debtor 2

siiai Affeirs for Individuals Filing for Bankruptcy (Official Form 107)?

-py cat help you fill out bankruptcy forms?

. Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

page 12

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 64 of 70

 

United States Bankruptcy Court Pah’.
District of Maryland | 28!

In Re: Case Number: 8!

peoworst Ygel: oHlé LU (os Chapter: 7

 

VERIFICATION OF CREDITOR MATRIX
The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: VE (9 Signature of Debtor(s): isi(\ fi
Is] ~> :

  

 
 

Case 19-24882 Doc 1

THE BANK OF MISSOURI
PO BOX 85710
SIOUX FALLS SD 57118

WEBBANK/FINGERHUT
6250 RIDGEWOOD ROAD
SAINT CLOUD MN 56303

SWISS COLONY / MONTGOMERY
1112 7TH AVE
MONROE WI 53566

WSSC
14501 SWEITZER LANE
LAUREL MD 20707

PEPCO
701 974 STREET NW
WASHINGTON DC 20068

WASHINGTON GAS
6801 INDUSTRIAL ROAD
SPRINGFIELD VA 22115

BSD COLLECTIONS INC
2833 SMITH AVENUE #151
BALTIMORE MD 21209

FIRST PREMIER
3820 N LOUISE AVENUE
SIOUX FALLS SD 57107

MONTGOMERY WARDS
1112 7TH AVENUE
MONROE WI 53566

MOHELA/DEPT OF ED
633 SPIRIT DRIVE
CHESTERFIELD MO 63005

AARON RENTS
1015 COBB PLACE BLVD
KENNESAW GA 30144

Filed 11/06/19 Page 65 of 70

 
 

Case 19-24882 Doc 1

GLENMONT FINANCIAL
9030 LANHAM SEVERN ROAD
LANHAM MD 20703

MID-ATLANTIC FINANCE
15201 ROOSEVELT BOULEVARD
CLEARWATER FL 34620 USA

CREDIT ACCEPTANCE
25505 W 12 MILE
SOUTHFIELD MI 48034

VERIZON
500 TECHNOLOGY DRIVE
WELDON SPRING MO 63304

HOME@FIVE
1112 7TH AVENUE
MONROE WI 53566

AARON RENTS
1015 COBB PLACE BLVD
KENNESAW GA 30144

FLEXXSHOPPER LLC
901 YAMATO ROAD SUITE 260
BOCA RATON FL 33431

TMOBILE
PO BOX 37380
ALBUQUERQUE NM 87176

LAKEFOREST DENTAL ASSOCIATES
803 RUSSELL AVENUE #3B
GAITHERSBURG MD 20879

DR LEONARDS
PO BOX 2845
MONROE WI 53566

KAY JEWELERS
375 GHENT ROAD
AKRON OH 44333

Filed 11/06/19

Page 66 of 70

 
 

Case 19-24882 Doc 1

NAVY FEDERAL BANK
PO BOX 3000
MERRIFIELD VA 22119

TD BANK
2035 LIMESTONE ROAD
WILMINGTON DE 19808

M&T BANK
21007 FREDERICK ROAD
GERMANTOWN MD 20876

BB&T BANK
265 KENTLANDS BLVD
GAITHERSBURG MD 20878

TOTAL CREDIT CARD
PO BOX 85710
SIOUX FALLS SD 57118

BANK OF AMERICA
100 NORTH TRYON STREET
CHARLOTTE NC 28255

SUNTRUST BANK
303 PEACH TREE STREET
NORTHEAST ATLANTA GA 30308

CONTINENTAL CREDIT CARD
PO BOX 3220
BUFFALO NY 14240

BGE
110 W FAYETTE STREET
BALTIMORE MD 21201

PNC BANK
222 DELAWARE AVENUE
WILMINGTON DE 19899

COMCAST
ONE COMCAST CENTER
PHILADELPHIA PA 19103

DISH
9601 SOUTH MERIDAN BOULEVARD
ENGLEWOOD CO 800112

Filed 11/06/19

Page 67 of 70

 
 

Case 19-24882 Doc 1

DIRECT TV
2230 E IMPERIAL HIGHWAY
EL SEGUNDO CALIFORNIA

STONE BERRY
1251 1ST AVE
CHIPPEWA FALLS WI 54774

GINNY'S
1112 7TH AVENUE
MONROE WI 53566

SEVENTH AVENUE
1112 7TH AVENUE
MONROE WI AVENUE

LITTMAN JEWELERS
3800 SE 22N° AVENUE
PORTLAND OR 97202

MOUNTAIN MOTORS
7013 BALTIMORE NATIONAL PIKE
FREDERICK MD 217

QVC
1200 WILSON DRIVE
WEST CHESTER PA 19380

PHOENIX FINANCIAL SERVICE
8902 OTIS AVENUE SUITE 103A
INDIANAPOLIS IN 46216

ACE CHECK CASHING
1231 GREENWAY DRIVE SUITE 600
IRVING TX 75038

SPRINT
PO BOX 4191
CAROL STREAM IL 60197

ATT
7229 PACKWAY DRIVE
HANOVER MD 21076

Filed 11/06/19

Page 68 of 70

 

 
 

Case 19-24882 Doc 1

MILES KIMBALL
PO BOX 2860
MONROE WI 53566

ERIE INSURANCE
100 ERIE INSURANCE PLACE
ERIE PA 16530

HALLSTED FINANCIAL SERVICE
PO BOX 828
SKOKIE IL 60076

DOCTOR FIRST PROFESSIONAL
19785 CRYSTAL ROCK DRIVE #209
GERMANTOWN MD 20874

CENTER FOR ADVANCED ENT CARE
9420 KEY WEST AVENUE SUITE 310
ROCKVILLE MD 20850

DC TREASURER
PO BOX 2014
WASHINGTON DC 20013

RMP LLC
PO BOX 20508
INDIANAPOLIS IN 46220

DOCTORS FIRST INTERNAL MEDICINE
PO BOX 14000
BELFAST ME 04915

TSALTA FINANCIAL COMPANY
200 E JOPPA ROAD SUITE 301
TOWSON MD 21286

PRICE BUSTERS
2415 W FRANKLIN STREET
BALTIMORE MD 21223

EZ STORAGE GERMANTOWN
12211 MIDDLEBROOK ROAD
GERMANTOWN MD 20874

Filed 11/06/19

Page 69 of 70

 

 
 

Case 19-24882 Doc1 Filed 11/06/19 Page 70 of 70

EARNIN
260 SHERIDAN AVENUE SUITE 300
PALO ALTO CA 94306

WELLS FARGO BANK

420 MONTGOMERY STREET
SAN FRANSICO CA 24163

\

\

 
